Per Curiam.
Assuming, without deciding, that the petitioners would be entitled to the benefits of section B40-6.0 of the Administrative Code of the City of New York, we find that after the adoption of the resolution dated May 11, 1939, by the Municipal Civil Service Commission the rights of the petitioners were governed by the provisions of the Administrative Code section relating to graded employees. The saving clause of the grading resolution did not increase these rights.
The order should be affirmed, with $20 costs and disbursements.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Order unanimously affirmed, with $20 costs and disbursements.